UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4097



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MANUEL GEORGE ROBERTS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Robert C. Chambers,
District Judge. (2:05-cr-00074-RCC)


Submitted:   August 4, 2006             Decided:    September 7, 2006


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Edward H. Weis, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.    Charles T.
Miller, United States Attorney, Monica K. Schwartz, Assistant
United States Attorney, Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Manuel George Roberts was convicted of conspiracy to

knowingly possess counterfeit securities with intent to deceive

others, in violation of 18 U.S.C. §§ 371, 513(a) (2000), and

possession of a TCF Bank check with intent to deceive another, also

in violation of § 513(a). Roberts was sentenced to eighteen months

in prison.    He appeals his convictions, arguing that venue did not

lie in the Southern District of West Virginia.         We affirm.

             Investigators   who   executed    two   search   warrants   in

Charleston, West Virginia, discovered that Roberts had in his

possession over $680,000 in counterfeit checks and postal money

orders, seventeen United Parcel Service envelopes with a completed

address label affixed to each envelope, and an application for an

identification card in the name of Darias Jones.          Several of the

checks were made out to Darias Jones.         One investigator testified

that it appeared that Roberts intended to obtain the identification

in Jones’ name.

             Roberts admitted that, while in Alaska, he had met an

individual named John over the internet.        Roberts acquiesced to a

scheme proposed by John, who was based in Nigeria.            John was to

mail checks and money orders to Roberts, who would then re-mail

them to various individuals in the United States whose names

appeared on the checks and money orders.         Roberts was to receive

ten percent of the value of each check and money order that was


                                   - 2 -
negotiated.   Roberts admitted that he suspected the operation was

“wrong” and said that a bank employee had told him that the checks

were bogus.    Roberts told investigators that he had received

approximately $6000 from the arrangement.         Nothing Roberts said or

did suggested to investigators that he had withdrawn from the

conspiracy.

          Viewing the evidence on venue in the light most favorable

to the Government, we conclude that the Government met its burden

of establishing venue on each count of the indictment.           See United

States v. Scott, 270 F.3d 30, 34 (1st Cir. 2001).         Roberts’ knowing

possession of counterfeit money orders and checks worth over

$680,000, including the TCF Bank check identified in Count Two, his

possession of checks made out to Darias Jones and an application

for identification in Jones’ name, and his possession of pre-

addressed envelopes, in which he presumably intended to mail checks

and money orders in continuation of the conspiracy, establish that

Roberts had not stopped his participation in the conspiracy, but

had merely moved his part of the operation to West Virginia.              He

clearly possessed the money orders and checks, including the TCF

Bank check, with the intent to deceive and in furtherance of the

conspiracy, in the Southern District of West Virginia.

          Venue   as   to   each   count   was   proper   in   the   Southern

District of West Virginia.         We accordingly affirm.       We dispense

with oral argument because the facts and legal contentions are


                                   - 3 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -